Citation Nr: 0115705	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for the veteran's cervical disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1981 through 
June 1989.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter arises from a March 2000 rating decision of the 
RO in St. Petersburg, Florida, which reduced the evaluation 
of the veteran's neck disorder from 10 percent to 0 percent.  
The veteran filed a NOD in May 2000 and a SOC was issued 
later that month.  A substantive appeal was received in June 
2000.


FINDINGS OF FACT

1. In a March 1990 rating decision, the RO granted service 
connection for cervical disc disease and assigned a 10 
percent disability evaluation.

2. The evidence at the time of the RO's March 1990 decision 
showed that the veteran had full range of motion, but he 
complained of neck pain, with recurrent numbness and 
tingling in the left upper extremity

3. In a March 2000 rating action, the RO reduced the 
veteran's disability evaluation for his cervical spine 
disorder to a non-compensable level.

4. The evidence considered by the RO in reducing the 
veteran's rating consisted of a VA examination report 
dated in February 2000, and a March 2000 VA outpatient 
record that showed full range of neck motion but that the 
veteran complained of neck pain which radiated to the left 
shoulder and upper extremity. 

5. The evidence upon which the RO based its decision to 
reduce the veteran's disability rating does not reflect 
sustained improvement in the veteran's cervical disc 
disease.


CONCLUSION OF LAW

The criteria for restoration of the 10 percent evaluation for 
cervical disc disease are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.105(e), 3.344, 4.73 (Diagnostic Code 
5293) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran was discharged in 
June 1989 with disability pay, due to residuals from an 
inservice cervical spine injury.

In March 1990 the RO granted the veteran's claim for service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent rating for that disability.  
The decision was based on a review of the veteran's service 
medical records, and the report of an examination conducted 
for VA purposes in February 1990.  That examination report 
revealed that although the veteran had normal range of motion 
of the neck, he complained of neck pain with recurrent 
numbness and tingling in the left upper extremity.

In November 1999, the veteran filed a claim for an increased 
rating for his service-connected spine disability.  The 
veteran underwent a VA examination in connection with this 
claim in February 2000.  The veteran reported he had been 
treated at the VA Medical Center (VAMC) in Jacksonville, 
Florida in January 2000 and received a prescription at that 
time.  At the February 2000 VA rating examination, the 
veteran complained of a burning pain in the left side of his 
neck radiating to his left shoulder, occasionally associated 
with a cold sensation in the fingertips of the middle, ring, 
and little fingers of his left hand.  The examiner reported 
that, upon physical examination, the veteran did not appear 
to be in any acute or chronic distress.  He walked with a 
normal gait and was able to walk on his heels and toes 
without difficulty.  The veteran had a full range of motion 
about the cervical spine.  The examiner found no evidence of 
muscle atrophy or weakness in either upper extremity.  There 
was no objective finding of pain on examination.  The reports 
from x-rays showed negative findings.

Based on the conclusions of the VA examination, the RO issued 
a rating decision in February 2000 that proposed a reduction 
of the veteran's 10 percent disability rating to 0 percent 
for his service-connected condition.

The RO advised the veteran of his right to submit additional 
medical evidence in support of his claim.  In March 2000 the 
veteran submitted medical records from VAMC Jacksonville 
relating to treatment for his condition.  Notes from the 
veteran's visit in March 2000 show a diagnosis of 
degenerative disc disease.

In March 2000, the RO issued a rating decision that decreased 
the veteran's disability evaluation to 0 percent, effective 
July 1, 2000.

The veteran perfected his appeal in June 2000.  The RO gave 
notice to the veteran that his appeal was being transferred 
to the Board in a letter to him, dated in July 2000.  In 
September 2000, the veteran submitted additional medical 
records to the RO.  This evidence consisted of records from 
the VAMC Jacksonville that included the results of a magnetic 
resonance imaging (MRI) examination.  The MRI results reveal 
"Broad-based disk bulge at C3-4 which causes some mild canal 
stenosis and effacement of the thecal space.  There is 
uncovertebral joint hypertrophy at C4-5 and C5-6 which causes 
narrowing of the left neural foramen; DD C3-4, 4-5, 5-6 with 
uncovertebral joint osteophytes at 4-5 and 5-6 compressing 
the nerve roots."  The records also contain notes from a 
September 2000 examination of the veteran.  The impression 
recorded on that date was " DDD C3-4, C4-5, and 5-6 with 
uncovertebral joint osteophytes at 4-5 and 5-6 compressing 
the nerve roots."  The veteran was scheduled to be fitted 
for a cervical collar.

These records were subsequently forwarded to the Board where 
they were received in October 2000.

Analysis

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The regulations 
further provide that medical reports are to be interpreted in 
light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  See 38 C.F.R. § 4.1 
(2000).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating is to be assigned.  38 C.F.R. § 4.71 (2000).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Pursuant to the provisions of 38 C.F.R. § 3.344(a), rating 
agencies are instructed to handle cases affected by change of 
medical findings so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation.  
Examinations less full and complete than those on which 
payments were authorized will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Though material 
improvement in the physical condition is clearly reflected, 
the rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344 
(a).  These provisions specifically apply to ratings that 
have continued at the same level for 5 years or more.  
38 C.F.R. § 3.344 (c).  [Disabilities that have not become 
stabilized and are likely to improve may have their 
evaluations reduced upon reexamination disclosing 
improvement.  38 C.F.R. § 3.344(c).]  In this case, the 
veteran was assigned a 10 percent evaluation for his cervical 
spine condition in March 1990.  His rating was reduced to 
zero percent, effective July 1, 2000.  Thus, the 10 percent 
disability rating for the veteran's cervical spine disability 
had been in effect for more than five years prior to the 
rating reduction.  Therefore, it is necessary to show 
sustained improvement in the disability to warrant reduction.  
38 C.F.R. § 3.344 (2000).

The service-connected cervical spine disability was evaluated 
under the provisions of Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.73, Diagnostic 
Code 5293 (2000).

A zero percent disability evaluation would be warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent disability evaluation is warranted for a mild 
condition.  A 20 percent rating is assigned for a moderate 
condition, with recurring attacks.  A 40 percent disability 
evaluation is warranted for a severe condition; consisting of 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2000).

As indicated above, the examiner who conducted the veteran's 
VA spine examination in February 2000 reported the veteran 
complained of radiating pain in the cervical spine, but that 
there were no other objective findings upon physical 
examination.  X-rays taken in connection with the examination 
were also negative.  These are nearly identical to the 
findings made when the veteran was examined in 1990.  Thus, 
it cannot be concluded that any improvement, sustained or 
otherwise, has been demonstrated.  This conclusion is further 
confirmed by the report from the veteran's MRI conducted in 
August 2000 at VAMC Jacksonville which clearly shows the 
veteran exhibits objective evidence of his cervical spine 
condition.  The MRI revealed a broad based disc bulge at C3-
4, uncovertebral joint hypertrophy at C4-5 and C5-6 causing 
narrowing of the left neural foramen.  Thus, the medical 
evidence supports the conclusion that the veteran's cervical 
spine disability meets the criteria of "mild" impairment 
required for a disability evaluation of 10 percent.  
Accordingly, it is evident that the veteran's cervical spine 
disorder remained essentially unchanged from February 1990 to 
August 2000.

Based on the evidence, which fails to show sustained and 
material improvement in the veteran's cervical spine 
disability, restoration of the 10 percent rating is warranted 
pursuant to 38 C.F.R. § 3.344.


ORDER

Restoration of a 10 percent rating for cervical disc disease 
is granted, subject to the controlling law and regulations 
governing the payment of monetary benefits.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

